Name: Commission Regulation (EEC) No 3125/84 of 8 November 1984 amending Regulation (EEC) No 2460/84 laying down for the 1984/85 wine-growing year detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/44 Official Journal of the European Communities 9 . 11 . 84 COMMISSION REGULATION (EEC) No 3125/84 of 8 November 1984 amending Regulation (EEC) No 2460/84 laying down for the 1984/85 wine ­ growing year detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, from starting before those dates ; whereas, therefore, Member States should be allowed to authorize approval of the contracts at an earlier date, provided the said Member States introduce a payment system whereby producers whose harvest declarations do not comply with the provisions of Regulation (EEC) No 2102/84 or who exceed the maximum quantities for distillation specified in Article 2 (2) of Regulation (EEC) No 2460/84 can, if necessary, be penalized ; Whereas the amendments made to Regulation (EEC) No 2179/83 by Regulation (EEC) No 2687/84 call for the adaptation of Regulation (EEC) No 2460/84 as regards the distillation of wines suitable for the production of spirits with registered designation of origin and the introduction into the same Regulation of the minimum quantity of wine which may be deli ­ vered for distillation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208/84 (2), and in particular Article 11 (5) thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 2460/84 (3) lays down which producers qualify for the distillation measure provided for in Article 1 1 of Regulation (EEC) No 337/79, and speci ­ fies the maximum quantities for which producers may conclude delivery contracts in respect of such distilla ­ tion ; whereas there are difficulties as regards the inter ­ pretation of those rules ; whereas, therefore, the condi ­ tions which producers must comply with in order to qualify under the distillation measure, and the maximum eligible quantities, should be specified more clearly ; Whereas, under Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distilla ­ tion operations involving wine and the by-products of wine-making (4)t - as amended by Regulation (EEC) No 2687/84 (*), producers may not deliver wine for distilla ­ tion unless the contract or delivery declaration has been approved by the intervention agency ; whereas Article 2 (4) of Regulation (EEC) No 2460/84 lays down that such approval is subject to compliance with the conditions laid down in Article 10a of Commis ­ sion Regulation (EEC) No 2102/84 of 13 July 1984 on harvest production and stock declarations relating to wine-sector products (6), as amended by Regulation (EEC) No 2459/84 f) ; whereas harvest declarations may be made until 15 December in the Federal Republic of Germany and until 30 November in the other Member States ; whereas the rules laid down could in certain cases prevent distillation operations HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2460/84 is hereby amended as follows : 1 . Article 2 (2) is replaced by the following : '2. Producers who have obtained table wine during the 1984/85 wine-growing year by proces ­ sing in full the grapes intended for the production of table wine which they harvested on their own holding may conclude one or more contracts or submit one or more declarations covering a quan ­ tity of table wine or wine suitable for yielding table wine which shall not exceed :  10 hectolitres per hectare of vineyard cultivated for the production of table wine in the French part of wine-growing zone B and in wine ­ growing zones C I, C II and C III,  4 hectolitres per hectare of vineyard cultivated in wine-growing zone A and in the German part of wine-growing zone B. (') OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 115, 1 . 5 . 1984, p. 77. (3) OJ No L 231 , 29 . 8 . 1984, p. 7. (4) OJ No L 212, 3 . 8 . 1983, p. 1 . 0 OJ No L 255, 25 . 9 . 1984, p. 1 . (6) OJ No L 194, 24. 7. 1984, p. 1 . 0 OJ No L 231 , 29 . 8 . 1984, p. 5 . 9. 11 . 84 Official Journal of the European Communities No L 292/45 Producers who have obtained table wine during the 1984/85 wine-growing year by processing purchased products, or by processing part of the grapes intended for the production of table wine which they harvested on their own holding, and cooperative wineries and groups may conclude one or more contracts or submit one or more declara ­ tions covering a quantity of table wine or wine suitable for yielding table wine shall not exceed :  20 % in the Greek part of wine-growing zones C III, and  10 % in the other wine-growing zones, of the quantity of table wine produced by them during the wine year. However, for the quantity of table wine or wine suitable for yielding table wine produced in 1984/85 on areas in respect of which their members were, at the time of the entry into force of this Regulation, required to deliver their entire harvest, cooperative wineries or groups may conclude one or more contracts or submit one or more declarations covering a quantity of table wine or wine suitable for yielding table wine which shall, in respect of each of those areas, not exceed :  10 hectolitres per hectare of vineyard cultivated for the production of table wine in the French part of wine-growing zone B and in wine ­ growing zones C I, C II and C III,  4 hectolitres per hectare of vineyard cultivated in wine-growing zone A and in the German part of wine-growing zone B. For the quantity of table wine or wine suitable fbr yielding table wine produced on areas in respect of which their members were not, at the time of the entry into force of this Regulation, required to deliver their entire harvest, cooperative wineries or groups may conclude one or more contracts or submit one or more declarations covering a quan ­ tity of table wine or wine suitable for yielding table wine which shall not exceed :  20 % in the Greek part of wine-growing zones C III, and  10 % in the other wine-growing zones, of the quantity of table wine produced by them during the wine year. The quantity of wine delivered for distillation may not be less than 1 hectolitre .' 2. The following subparagraph is added to Article 2 (4): 'Member States may, however, authorize their inter ­ vention agencies to approve a producer's delivery contracts or declarations before he has lodged the harvest declaration required under Regulation (EEC) No 2102/84, provided the said producer lodges security equivalent to 90 % of the minimum purchase price in respect of the wine for distillation specified in Article 4. The security shall be released forthwith after checks have been carried out which show that the harvest declaration is correct and that the maximum quantities of wine for distillation specified in paragraph 2 have been complied with. Such checks must take place not later than 60 days after the producer's harvest declaration is submitted, otherwise the security shall be forfeit.' 3 . Article 3 (2) is replaced by the following : '2. Only a product with an alcoholic strength of not less than 92 % vol may be obtained by the direct distillation of wines obtained from grapes of varieties classified for the same administrative unit as both wine grape varieties and varieties for the production of wine spirits .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1984. For the Commission Poul DALSAGER Member of the Commission